Citation Nr: 1757194	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a rating in excess of 10 percent for service-connected residuals of traumatic brain injury (TBI).

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected residuals of TBI.

4.  Entitlement to an initial rating in excess of 20 percent for a service-connected thoracolumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1974 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2016, the Board denied the service connection claim for an acquired psychiatric disorder, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In June 2017, the Court issued an order that vacated the Board decision with respect to the claim for an acquired psychiatric disorder and remanded the claim for compliance with a Joint Motion for Partial Remand (JMPR).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  OSA was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by the Veteran's service-connected residuals of TBI.

2.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not been shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period have not been shown.

3.  The Veteran's left lower extremity peripheral neuropathy is most appropriately characterized as moderate incomplete paralysis; moderately severe incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for an initial rating in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for an initial rating of 20 percent, but no higher, for left lower extremity neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for OSA, which he believes was caused by his service-connected residuals of TBI.    

The Veteran's medical records confirm that the Veteran was diagnosed with OSA by an April 2006 sleep study.  The Veteran submitted a medical article that discussed a possible relationship between TBI and OSA.

The Veteran's service treatment records (STRs) show that he had a normal physical examination at his January 1978 separation examination.  Furthermore, his reserve service STRs show that he continued to deny having frequent trouble sleeping at examinations in September 1981, January 1987, October 1991, August 1993, and August 1998.

In October 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's OSA was less likely than not due to his active service.  The examiner reported that there was no medical documentation of OSA during the Veteran's active service and that he first started reporting symptoms in 2004.  The examiner also opined that the Veteran's OSA was less likely than not proximately due to, caused by, or aggravated by his service-connected residuals of TBI.  The examiner reviewed the medical article submitted by the Veteran and reported that it was well-established that neurological symptoms from a TBI were noted within a few weeks of the event and that recovery time with improvement of neurological symptoms was from one to two years from the TBI event, with neurological symptoms remaining stable beyond that time.  The examiner reported that there was no evidence of continued deterioration or onset of new symptoms beyond a few weeks after an isolated TBI event and found that the Veteran's OSA symptoms were noted decades after the TBI event, and therefore would not be attributed to his service-connected residuals of TBI.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion in particular provided substantial reasoning and explanation as to why the Veteran's OSA was not due to service or caused or aggravated by the Veteran's residuals of TBI.

Regarding direct service connection, there is no objective evidence of record that directly links the Veteran's current OSA to his active service.  STRs do not show OSA symptoms reported by the Veteran or a diagnosis of OSA rendered by a medical officer during service.  The first medical evidence of OSA is not until April 2006, almost three decades after his separation from service.  As noted above, the most probative evidence of record shows that the Veteran's OSA is not related to service.  As such, direct service connection is not warranted.    

Regarding secondary service connection, the Veteran has submitted a medical article regarding TBI and OSA.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the medical article submitted by the Veteran is not accompanied by the opinion of any medical expert.  

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion that the Veteran's OSA is not due to or aggravated by his residuals of TBI.

Consideration has been given to the Veteran's assertion that his OSA was proximately due to his service-connected residuals of TBI.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of OSA falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  OSA is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his OSA, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating sleep disorders or TBI.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for OSA have not been met, and the Veteran's claim is denied.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Thoracolumbar Spine Disability

In a September 2016 Board decision, the Veteran was granted service connection for a thoracolumbar spine disability, which was effectuated in a January 2017 rating decision.  He was assigned a 20 percent rating, effective March 23, 2011.  In May 2017, he submitted a notice of disagreement with the assigned rating, which he perfected in a June 2017 VA 9 - Appeal to Board of Veterans' Appeals.  The Veteran asserts that he is entitled to a higher rating.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced any incapacitating episodes as defined by VA regulations.  Specifically, he has not been prescribed any bed rest to treat his thoracolumbar spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's thoracolumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show he was treated for complaints of back pain and that he participated in physical therapy.  However, his treatment records do not show findings consistent with a rating in excess of 20 percent.

In January 2017, the Veteran was afforded a VA examination.  He reported progressively worsening back pain.  He reported having flare-ups three to four times per week that lasted 20 minutes.  He described the constant back pain as occasionally sharp and other times aching.  He denied any functional loss or impairment of the spine.  On examination, he demonstrated forward flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 15 degrees.  The examiner indicated that the Veteran had pain with flexion and extension.  He had no evidence of pain with weight bearing.  He had tenderness to palpation of the lower lumbar spine.  Repetitive testing resulted in no additional limitation of motion or loss of function.  He had no guarding or muscle spasm of the thoracolumbar spine.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.  He retained normal reflexes and sensation.  The examiner reported that the Veteran's thoracolumbar spine disability limited him to being unable to lift more than 25 pounds, stand more than 20 minutes, sit more than 20 minutes, walk more than 15 minutes, and mow or scoop snow.

As described, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation, as forward flexion consistently exceeded 30 degrees.  In addition, ankylosis of the spine was not shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he also reported he continued to work and only had some problems with activities of daily living.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, even considering pain, the Veteran retained forward flexion in excess of 30 degrees, which would be required for a higher rating.  At the January 2017 VA examination, repetitive use testing resulted in no additional limitation of motion.  The examiner reported that the Veteran's thoracolumbar spine disability limited him to being unable to lift more than 25 pounds, stand more than 20 minutes, sit more than 20 minutes, walk more than 15 minutes, and mow or scoop snow.  As such, while the Veteran experiences pain with range of motion, he is not functionally limited to 30 degrees.

In this case, while the Veteran reported increased pain, repetitive testing did not reveal a limitation consistent with a 40 percent rating.  Overall, the Veteran's treatment records do not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating. 

Accordingly, a rating in excess of 20 percent for a thoracolumbar spine disability is not warranted.  As such, the claim is denied.

Left Lower Extremity Radiculopathy

The Veteran was granted service connection for left lower extremity radiculopathy by a January 2017 rating decision.  He was assigned a 10 percent rating, effective March 23, 2011.  In May 2017, he submitted a notice of disagreement with the assigned rating, which he perfected in a June 2017 VA 9 - Appeal to Board of Veterans' Appeals.  The Veteran asserts that he is entitled to a higher rating.

The Veteran's radiculopathy is rated under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  Under this Diagnostic Code, mild incomplete paralysis of the affective nerve is rated 10 percent disabling, moderate incomplete paralysis of the affected nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the affective nerve is rated 40 percent disabling, and severe incomplete paralysis with marked muscle atrophy is rated 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

At the January 2017 VA examination, the Veteran reported that his thoracolumbar spine pain radiated into his left leg with numbness.  He denied any loss of bowel or bladder control.  On examination, he did not demonstrate any weakness.  He had moderate intermittent pain, moderate numbness, and mild paresthesias in the left lower extremity.  The examiner indicated that the Veteran had overall moderate left lower extremity radiculopathy.

Applying the regulations to the facts in the case, the Veteran's left lower extremity neuropathy has been moderate in severity.  Moreover, the January 2017 findings of the VA examiner are given great probative weight as it is consistent with the medical evidence of record.  Therefore, the criteria for a disability rating of 20 percent for the Veteran's left lower extremity neuropathy are met.

However, at no time has the evidence of record supported a rating in excess of 20 percent under Diagnostic Code 8520, which would be warranted if moderately severe incomplete paralysis of the affected nerve was shown.  As noted, the medical evidence of record suggests that the Veteran's left lower extremity neuropathy is at most moderate and does not show evidence of moderately severe, or higher, incomplete paralysis.  Of note, there was no showing of symptoms other than sensory deficits (for example, atrophy was not observed to be present on physical examination, and the Veteran denied bowel or bladder dysfunction).  When the involvement is wholly sensory, VA regulations direct that the rating should be for the mild, or at most, the moderate degree.  Here, as described, the Veteran's nerve impairment does not appear to rise to the level of moderately severe.  The symptoms are shown to be wholly sensory in nature.  As such, a rating in excess of 20 percent is denied for the Veteran's left lower extremity neuropathy.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As such, the criteria for a schedular rating of 20 percent for the Veteran's left lower extremity neuropathy have been met, and to that extent, the Veteran's claim is granted.  


ORDER

Service connection for OSA is denied.

An initial rating in excess of 20 percent for a thoracolumbar spine disability is denied.

An initial rating of 20 percent for left lower extremity neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the JMPR, the parties agreed that VA failed to ensure satisfaction of VA's duty to assist by not obtaining another VA examination or addendum opinion to the October 2012 and August 2013 VA examinations.

Both the October 2012 and August 2013 VA examiners indicated that the Veteran did not have or had ever been diagnosed with a mental disorder.  The Veteran was most recently afforded a VA examination in October 2016, and that examiner also indicated that the Veteran did not have or had ever been diagnosed with a mental disorder.  However, the Veteran's treatment records show that he had been taking antidepressant medication in February 2012 and July 2013, and that in September 2012, he had been diagnosed with adjustment disorder with mild depression.

Thus, consistent with the JMPR, the Veteran should be afforded a VA examination to determine the etiology of any current acquired psychiatric disorder, to include depression.

Regarding the increased rating claim for residuals of a TBI, the Veteran was last afforded a VA examination in October 2016, but the VA examiner did not find any assessments of cognitive impairment.  He noted that the reported memory deficits had an onset beyond the expected timeline to be related to the Veteran's TBI.  However, a subsequent January 2017 representative's statement reported that the Veteran not only had memory problems starting about 4 to 5 years after his TBI, but also became irritated easily, was easily angered, experienced bad migraines, and got lost in the town he lived in, which he knew very well.  As such, this report reflects a potential worsening of symptoms, thereby triggering the duty to provide contemporaneous examinations to evaluate the current nature and severity of the service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to be afforded an examination by a VA psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?

In answering this question, the examiner should address the diagnosis of adjustment disorder in September 2012 and indicate his or her agreement with the diagnosis.  The examiner should also address the notations in the Veteran's medical records where he had been taking antidepressant medication in February 2012 and July 2013.  

(b) Is at least as likely as not (50 percent or better probability) that the Veteran's acquired psychiatric disorder either began in or was otherwise caused by the Veteran's active service?  Why or why not?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by a service-connected disability?  Why or why not?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities?  Why or why not?

Should aggravation be found by the examiner, the examiner should attempt to identify a baseline for the acquired psychiatric disorder prior to the aggravation occurring.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of TBI. 

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


